DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0057 lines 4 recites the lid having reference number 30 and 130.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “the receptacle comprises an insulating layer” however, claim 1 already “recites the receptacle being at least partially insulated”. It does not appear that claim 2 limitation is further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the water source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 14, 25 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Duenow (US 2004/0045510).
Regarding claim 1, Duenow discloses a livestock watering apparatus comprising:
a receptacle to be positioned in a water source (receptacle 20), the receptacle having an open bottom region to be positioned within the water source (fig. 3) and an opening in a side thereof to be positioned above and out of the water source (opening 72, fig. 1), and the receptacle being at least partially insulated (para. 0024); and a lid for selectively accessing the water source, the lid being hingedly connected to the receptacle (door 24) and accessible through the opening in the side of the receptacle (para/ 0020).
Regarding claim 2, Duenow discloses wherein the receptacle is configured to be positioned in the water source through a layer of ice (fig. 3, bottom edge portion of lower portion 78 can be positioned in water through a layer of ice).
Regarding claim 4, Duenow discloses wherein the receptacle comprises an insulating layer (para, 0024).
Regarding claim 5, Duenow discloses wherein the receptacle comprises an inner layer (wall of inner housing 46) and the insulating layer (foam 42) is positioned between the inner layer and one or more walls of the receptacle (wall of housing 26, fig. 3).
Regarding claim 8, Duenow discloses wherein the insulating layer is sealingly enclosed by the inner layer (fig. 3).
Regarding claim 14, Duenow discloses wherein: - inner layer comprises a polyester, a vinyl ester, an epoxy, a polyurethane, or any combination thereof; and/or - the insulating layer comprises a foam board, a rigid foam, a foamed-in-place insulation, or a structured insulated panel (para. 0024).
Regarding claim 25, Duenow discloses wherein the lid is hingedly connected to an inside surface of the receptacle (para. 0020, fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Duenow in view of Anderson (US 6776121).
Regarding claim 15, Duenow teaches the invention substantially as claimed but fails to teach wherein the insulating layer comprises cellulose, fiberglass, a polyisocyanurate, a polystyrene, or any combination thereof. However, Anderson teaches a receptacle comprising a rigid foam (Styrofoam, col. 6, ll.  38-39). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duenow’s foam insulation with a foam as taught by Anderson to provide a temperature resistant insulation for use in extreme weather conditions.
Regarding claim 20, Duenow teaches the invention substantially as claimed but fails to teach wherein the lid comprises one or more insulation materials. However, Anderson teaches a lid comprising one or more insulation materials (col. 6, ll.  13-14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duenow’s insulated system with an insulated lid as taught by Anderson to further prevent the door from freezing during extreme cold weather conditions.
Regarding claim 22, Duenow in view of Anderson teaches the invention substantially as claimed and Anderson further teaches wherein the one or more insulation materials comprise a polyisocyanurate, a polystyrene, or a combination thereof (Styrofoam is a polystyrene, col. 6, ll. 38-39).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duenow in view of Gertzen (US 844277).
Regarding claim 17, Duenow teaches the invention substantially as claimed but fails to teach wherein the receptacle further comprises one or more supporting ribs. However, Gertzen teaches a receptacle comprising one or more supporting ribs.  (cross bar 22, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duenow’s receptacle with a cross bar as taught by Gertzen to provide added strength to the waterer to prevent damage from large animals during use.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Duenow.
Regarding claim 26, Duenow teaches the invention substantially as but fails to teach wherein the lid comprises a curved end, the curved end being opposite an end hingedly connected to the receptacle. It would have been an obvious matter of design choice to make the different portions of the lid of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 28, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Duenow in view of Townsend (US 2796312).
Regarding claim 28, Duenow teaches the invention substantially as claimed but fails to teach a grip secured to the lid to aid livestock in opening and closing the lid. However, Townsend teaches a grip (pusher member 41) secured to a lid (closure member B, col. 4, ll. 4-8, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duenow’s lid with a pusher member as taught by Townsend to allow a variety of animals to be able to use the waterer.
Regarding claim 29, Duenow as modified by Townsend teaches the invention substantially as claimed and Townsend further teaches wherein the grip (pusher member 41) is secured to a raised portion on an upper surface of the lid (wall 42, fig. 5).
Regarding claim 33, Duenow as modified by Townsend teaches the invention substantially as claimed but fails to teach wherein the grip comprises a rubber, a fabric or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pusher member made of a rubber, a fabric or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Duenow in view of Rostamo et al. (US 2011/0162583 henceforth Rostamo).
Regarding claim 43, Duenow discloses a receptacle having an open bottom region for being positioned in the water source (receptacle 20, fig. 3) and an opening in a side thereof for being positioned above and out of the water source (opening 72, fig. 1), and the receptacle being at least partially insulated (para. 0024); and a lid for selectively accessing the water source, the lid being hingedly connected to the receptacle (door 24) and accessible through the opening in the side of the receptacle (para. 0020) but fails to teach a removable feed tray for storing thereon a livestock feed, the removable feed tray to be positioned within the receptacle when the receptacle is positioned out of the water source. However, Rostamo teaches a removable feed tray (100, para. 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duenow’s system with a food bowl as taught by Rostamo to allow an owner to give a particular medicine to one or more wildlife or livestock in any area well-known to the animal.
Allowable Subject Matter
Claim 44 is allowed.
Claims 9, 30, 32, 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647